United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2659
                                     ___________

Jacqaus L. Martin,                       *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
John I. Cherry, Jr.; Frank Hopkins;      * District of Nebraska
Michael L. Kenney; Barry Loock;          *
Karen Shortridge,                        *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: August 6, 1999

                                 Filed: August 11, 1999
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Jacqaus L. Martin, an inmate at the Nebraska State Prison, appeals from an order
entered in the District Court1 for the District of Nebraska. In his 42 U.S.C. § 1983
complaint, Martin claimed prison officials violated his constitutional rights by confining


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable Thomas D.
Thalken, United States Magistrate Judge for the District of Nebraska.
him for two weeks in the prison’s hospital. He sought preliminary injunctive relief,
which the district court denied.

       On appeal, Martin argues the merits of the claims he raised in his section 1983
complaint. Because the order from which Martin appeals did not dismiss the
complaint, the merits of the action are not before us; however, we have jurisdiction to
review the district court’s denial of preliminary injunctive relief. See 28 U.S.C.
§ 1292(a)(1). We conclude the district court did not clearly err or abuse its discretion
by denying Martin such injunctive relief. See United Indus. Corp. v. Clorox Co., 140
F.3d 1175, 1179 (8th Cir. 1998) (standard of review). We agree with the district court
that Martin’s claim that defendants may retaliate against him for filing the instant action
is too speculative to justify issuing a preliminary injunction. See Goff v. Harper, 60
F.3d 518, 520-21 (8th Cir. 1995); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.
1994) (per curiam).

       Accordingly, we affirm the denial of Martin’s request for a preliminary
injunction. We also deny his motion on appeal for judgment, and we note that Martin’s
motion to discontinue a power of attorney is not properly filed in this court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-